DETAILED ACTION

In response to Amendments/Arguments filed 7/30/2021.  Claims 1-3, 6, 8-9, 11-12, 14, 17-18, 20-28 are pending. Claims 1, 3, 6, 8-9, 21, and 27 were amended.

Double Patenting
Claims 1-3, 6, 8-9, 11-12, 14, 17-18, and 20-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-9, 13-18, and 20-26 of copending Application No. 15/733378.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to interlayers having the same compositions in the independent claims and/or with the dependent claims.  The present claims are silent to the multiple layer interlayer as set forth by the ‘378 patent; however, since the present claims do not recite any specific number of layers, the present claims are broader and are still met by the claims of the ‘378 application. 

Claims 1-3, 6, 8-9, 11-12, 14, 17-18, and 20-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-16, 18-19, and 21 of copending Application No. 16/960654 in view of Marklow (GB 1146539). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising the claimed materials and sheets formed from said composition.  However, the ‘654 claims are silent to a glass laminate thereof.  Marklow entire document).  As such, it would have been obvious to one ordinary skill in the art to use the sheets formed by prior art as set forth above, as the interlayer sheet of Marklow because it is disclosed by Marklow that such materials provide ease of processing.

Claims 1-3, 6, 8-9, 11-12, 14, 17-18, and 20-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 22 of copending Application No. 16/960663 in view of Marklow (GB 1146539). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition comprising the claimed materials and sheets formed from said composition.  However, the ‘663 claims are silent to a glass laminate thereof.  Marklow discloses polyesteramides are used as interlayers in glass laminates, wherein the polyesteramide layer is disposed between two sheets of glass and such materials provide ease of processing to form the glass laminates (entire document).  As such, it would have been obvious to one ordinary skill in the art to use the sheets formed by prior art as set forth above, as the interlayer sheet of Marklow because it is disclosed by Marklow that such materials provide ease of processing. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see p. 10, filed 7/30/2021, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant’s arguments, see pp. 10-21, filed 7/30/2021, with respect to the art rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejections.  The Hoffman reference, which disclosing similar materials, does not have the amounts as claimed,  in order to achieve the properties that naturally flow from the combination, amounts, and specific materials as claimed.  The double patenting rejections are still applicable and the instant amendments, which are narrower in scope than previously recite, read on the ‘663 application as shown above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783